JS 45 (1/96) Elecrronic Version
                                                           Criminal Case Cover Sheet - U.S. District Court
                                                                                                              §1EAJLJE]D)
  Place of Offense:                               Related Case !nformation::, 0      (' D                                              5 7 JDP
                     City:                            Supersedmg         . rl Yocket ~ln'ber
                             --------                                                                                         --------
   County/Parrish:                                  Same Defendant____               New Defendant _ _ _ __
                                                          Magistrate Judge Case Number
                                                                                       ----------
                                                           Se arch Warrant Case Number
                                                                        R 20 / R40 from District of -----'-rbCC....·CC-~__:·-"-';, . .----""____
                                                                                                                     '..9
Defendant information:                                                                                   ·" /' ~,,, · ~..
                                                                                                                           ~           V,
                                                                                                                                                                    q,
                                         ✓                                                                             ~<~(·"          'l,,t-                <2_,<'\0
                                                                                                                                                                  A
                  Matter to be Sealed _ _ _ Yes                                  _ _ _ _ No                             '"1).,.<~          /,r.,
                                                                                                                            "/"',;')        V                       "("
    Def. Name: Alex Jarod Zwiefelhofer                                                                                    /•,.v..: o
                                                                                                                           0...,, ,,·
                                                                                                                                                    ,..,o~
                                                                                                                                                      .....,,.,,.
                                                                                                                                                                        ·(<"':
                                                                                                                                                                           (./
   Alias Name:
                      ------------------------------=--,-----=--,-:,.-'--:'------,--_____,:;_::-"------
                                                                                                                              o0::~
    City/St ate:                                                                                                                -/~.,;_, \/',                       .~
                      ------------------------------_;_,-..,.;....,..-~'---
 Ye ar of Birth: 1987                                Last 4 digits of SSN                                                                  l•.'::
                      ---------                                                      ----------                                                 ,   __   ;
               Sex: Male                             Race: White


U.S. Attorney Information:
                   KEVIN BURKE                                                 Bar#:
                                                                              -----------------
 Interpreter:          ✓      No      Yes                List language and/ or dialect:
                                                                                        -------------

Location Status:
Arrest Date:
               Already in Federal Custody as of:                                   in
               Already in State Custody
               On Pretrial Release


U.S.C. Citations:
Total# of Counts:             1                           Petty                          Misdemeanor                                     ✓                   Felony
                                                                                         Class A
                                                                                         Class B
                                                                                         Class C

                 Index Key/Code                              Description of Offense Charged                                                     Counts(s)
Set 1      18 USC§ 924(a)(l)(A)             knowingly make false representations on a federal application for a fireanns purchase                                   1
Set2
Set3
Set4
Sets
Set 6



Date:                                           Signature           /s/                    KEVIN BURKE
